Citation Nr: 0408786	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  97-28 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
frostbite of both feet. 

3.  Entitlement to service connection for residuals of a 
right eye injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), which denied the benefits sought on appeal.

In a July 1997 rating decision, the RO denied the appellant's 
application to reopen a claim of entitlement to service 
connection for residuals of a right eye injury.  The veteran 
appealed that decision, and subsequently in a March 1999 
decision, the Board reopened the claim and remanded the case 
for further development.  Subsequently the case was remanded 
again in July 1999 and in December 2000 for further 
development with respect to the right eye claim.  

In an April 2002 decision, the RO denied the appellant's 
application to reopen claims of entitlement to service 
connection for asthma and for bilateral frostbite.  The 
veteran appealed as to those denials.

The only issues adjudicated below pertain to whether new and 
material evidence has been presented to reopen the claims of 
entitlement to service connection for asthma and for 
frostbite of both feet.  These claims are granted below to 
the extent that they are reopened.  The issues of entitlement 
to service connection for asthma and for frostbite of both 
feet, are the subject of the Remand section of this decision.  
The issue of entitlement to service connection for residuals 
of right eye injury, is also the subject of the Remand 
section. 



FINDINGS OF FACT

1.  In a May 1973 decision, the Board denied the appellant's 
claim of entitlement to service connection for frostbite of 
both feet.
 
2.  Evidence added to the record since the May 1973 Board 
decision that denied the appellant's claim of service 
connection for frostbite of both feet was not previously 
submitted to VA decision makers, and is so significant that 
it must be considered in order to fairly decide the merits of 
the case.

3.  In a May 1977 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
asthma; the appellant was provided notice of the decision and 
of his appellate rights, but he did not file a notice of 
disagreement; and the decision became final.
 
4.  Evidence added to the record since the May 1977 rating 
decision that denied the appellant's claim of service 
connection for asthma was not previously submitted to VA 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The Board's May 1973 decision, which denied the veteran's 
claim of service connection for frostbite of both feet, is 
final.  38 U.S.C.A. §§ 4003, 4004 (West 1965); 38 C.F.R. §§ 
19.180, 19.194 (1965). 
 
2.  Evidence received since the May 1973 Board decision is 
new and material; the claim of entitlement to service 
connection for frostbite of both feet, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The RO's unappealed May 1977 decision, which denied the 
veteran's claim of service connection for asthma, is final.  
38 U.S.C. § 4005 (West 1965); 38 C.F.R. §§ 19.118, 19.153 
(1965).
 
4.  Evidence received since the May 1977 rating decision is 
new and material; the claim of entitlement to service 
connection for asthma, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

Because this decision effects a grant-reopening of the 
claims-of the benefits sought on appeal, appellate review 
may be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  


II.  Application to Reopen Claims Based on New and Material 
Evidence

The record shows that in a May 1973 decision, the Board 
denied service connection for frostbite of the feet on the 
basis that frostbite of both feet was not shown by the 
evidence either during or subsequent to active service.  

The evidence of record at the time of the May 1973 decision 
consisted of service medical records, private and VA medical 
records including the report of pertinent VA examination in 
August 1972, and the transcript from a March 1973 hearing at 
the RO.

In a May 1977 rating decision, the RO denied service 
connection for asthma on the basis that new and material 
evidence had not been presented to reopen a claim for service 
connection for asthma.  In that decision, the RO noted that 
the veteran had been treated during service for complaints 
characterized as asthma, but that medical evidence since 
service did not show chronic bronchial asthma or referable 
abnormal findings.  The record shows that the veteran was 
notified of that decision and of his appellate rights.  

The evidence of record at the time of the May 1977 rating 
decision consisted of the evidence listed above as well as 
additional private and VA medical records.

The Board's May 1973 decision that denied service connection 
for frostbite of both feet is final.  38 U.S.C.A. §§ 4003, 
4004 (West 1965); 38 C.F.R. §§ 19.180, 19.194 (1965).  The 
veteran did not perfect an appeal with respect to the May 
1977 rating decision, which therefore became final.  38 
U.S.C. § 4005 (West 1965); 38 C.F.R. §§ 19.118, 19.153 
(1965).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application June 2001 to reopen 
claims of service connection for asthma and for frostbite of 
both feet, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in June 2001, prior to the effective date 
of the amendment of 38 C.F.R. § 3.156(a).

The evidence associated with the claims folder since the May 
1973 Board decision includes service medical records, and 
private and VA medical records.  Additionally, the evidence 
associated with the claims folder since the May 1977 rating 
decision includes additional VA medical records through 
November 2003, and the transcripts of a January 1998 hearing 
at the RO, and of a November 2003 video-conference hearing 
before the undersigned Veterans Law Judge. 

The new evidence includes a February 2003 progress note 
regarding vascular laboratory lower extremity arterial 
examination, which contains an impression including that 
findings were consistent with right lower extremity 
claudication symptoms.  

An April 2003 statement from a VA physician at the Charleston 
VA Hospital shows that he reviewed medical records of the 
veteran, including copies of service medical records.  He 
stated that the veteran's military records showed that the 
veteran had asthma in service, and that he had asthma now and 
was being treated for it by VA.  The physician responded to a 
request for an opinion by the veteran's representative, as to 
if there was a connection between the veteran's asthma then, 
in service, and his lung condition now.  The physician opined 
that the answer was yes, because they were the same 
condition.  

A VA podiatry consultation report dated in August 2003, 
contains an assessment of frost bite, bilaterally.  A VA 
hospital discharge summary report for hospitalization from 
July to August 2003 contains assessments including asthma.

In November 2003, the veteran testified regarding the onset 
and subsequent history of his asthma and frostbite of both 
feet.  He testified that his frostbite began in Korea when he 
had to stay out in the snow all night.  He testified that he 
was not in combat but that artillery was going over his head.  
He testified that he was treated in service in Korea for 
asthma. 

With respect to both claimed disorders, asthma and frostbite 
of both feet, this evidence bears directly and substantially 
upon the specific matters under consideration.  It is neither 
cumulative nor redundant of previous evidence available prior 
to the May 1973 Board decision, with respect to the frostbite 
claim, or the May 1977 rating decision, with respect to the 
asthma claim.  Moreover, by itself or in connection with the 
evidence previously assembled, the evidence since those 
respective final decisions is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for frostbite of both 
feet, and for asthma.

The veteran's frostbite claim was denied in the May 1973 
Board decision on the basis in part that the evidence did not 
show that the veteran had frostbite of both feet.  The new 
evidence provided since May 1973 includes a diagnosis of 
frost bite, bilaterally.  That evidence, in connection with 
the other medical evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for frostbite of both feet is reopened.

The veteran's asthma claim was denied in the May 1977 rating 
decision on the basis that new and material evidence had not 
been presented to reopen the claim.  Then it was noted that 
although the veteran was treated on a number of occasions in 
service for complaints characterized as asthma, that post-
service treatment and examination reports did not show 
chronic bronchial asthma or abnormal referable findings.  The 
new evidence provided since May 1977 includes recent records 
containing a medical diagnosis of asthma, as well as an 
opinion on the specific issue of whether there is an 
etiological relationship between the current asthma and 
service.  That opinion, in connection with the other medical 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for 
asthma is reopened.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claims of entitlement to service 
connection for asthma, and for frostbite of both feet.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for asthma; the 
appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for frostbite of 
both feet; the appeal is granted to that extent.


REMAND

Regarding the veteran's claim for service connection for 
residuals of a right eye injury, a review of the claims file 
reveals that he has not been advised concerning VA's enhanced 
duty to assist him in the development of his claim pursuant 
to the VCAA.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b).  With respect to the claim 
for service connection for residuals of a right eye injury, 
neither the statement of the case nor any other communication 
from VA meets the specific notice requirements established by 
the VCAA as interpreted by the Court.  Therefore, further due 
process is required with respect to this claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claims for service 
connection for asthma and for frostbite of both feet, a 
remand of the underlying service connection claims is 
necessary to accord the RO an opportunity to adjudicate these 
issues on a de novo basis.

The Board observes, in this matter, that additional medical 
evidence material to the above two claims, has been submitted 
for consideration in this case since the January 2003 
statement of the case.  

Additionally, the veteran has claimed service connection for 
frostbite of both feet, attributable to cold injuries he 
sustained while serving in Korea during the Korean Conflict.  
There is a current diagnosis of bilateral frostbite.  Service 
medical records are entirely silent as to any frostbite 
diagnosis, or residuals of such a condition. Service records 
indicate that the veteran served from October 1951 to October 
1953 during the Korean Conflict, including service in Korea.  
He has testified that his frostbite started when he stayed 
out in the snow all night while in Korea.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).

Following a careful review of the record, it is the opinion 
of the Board that contemporaneous and thorough VA 
examinations and medical opinions would assist the Board in 
clarifying the nature and etiology of the appellant's asthma 
and frostbite of both feet, and would be instructive with 
regard to the appropriate disposition of the respective 
issues under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to a review of these claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for his 
frostbite of both feet or for asthma, 
covering the period from November 2003 to 
the present, which have not been 
previously submitted.  

3.  The RO should arrange for the 
following VA examinations.

A.  The RO should arrange for the 
appellant to undergo a comprehensive VA 
cold injury protocol examination to 
determine the nature, severity, and 
etiology of any bilateral foot disorder 
he may have, claimed as due to frostbite.  
A complete medical history of asserted 
cold exposure should be recorded.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiner should 
review the entire claims folder in 
conjunction with this examination, and 
this fact should be so indicated in the 
examination report.  After reviewing the 
available medical records and examining 
the appellant, the examiner should assume 
that the veteran's testimony and 
statements to the effect that he had to 
stand outside one winter night are true, 
and render comments specifically 
addressing the following question: If a 
chronic disorder is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is related to cold 
injury during service.

B.  The RO should schedule the appellant 
to undergo a comprehensive VA examination 
by a pulmonary specialist, if available, 
in order to determine the nature, 
severity, and etiology of any asthma 
disorder he may have.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The examiner should review the entire 
claims folder in conjunction with this 
examination, and this fact should be so 
indicated in the examination report.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following:

(a)  If a chronic asthma disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is related 
to the asthma disorder noted in service?

(b)  If so, did the disorder noted in 
service clearly and unmistakably exist 
prior to service?

(c)  If so, is it clear and unmistakable 
that the disorder did not permanently 
worsen during service?

(d)  In addressing these questions, the 
examiner should consider and discuss the 
April 22, 2003, medical statement and 
opinion from the VA physician of the 
Charleston, S.C. VA Hospital, and set 
forth reasons for either agreeing or 
disagreeing with that physician's 
statements. 

For both examinations, a complete 
rationale for any opinion expressed 
should be included in the respective 
examination report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  If the 
examiner determines that it is not 
feasible to respond to any of the above 
inquiries, the examiner should explain 
why it is not feasible to respond.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



